Opinion by
Oliver, C. J.
In accordance with stipulation of counsel that the kidskin plates (except bale 1115 on W. H. 14571, protest 909389-G) are similar in all material respects to those the subject of Kung Chen Fur Corpn. v. United States (29 Cust. Ct. 266, C. D. 1480), the claim for free entry under paragraph . 1681 w,as sustained. .In all other respects the protests were overruled.
Ford, J., concurred.
'Mollison, J., dissented for the reasons set forth in his dissenting opinion in C. D. 1480, supra.